DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is TOOMEY (WO 94/22522, Publ.  Oct. 13, 1994; on 10/27/2020 IDS; hereinafter, “Toomey”).  Toomey is directed to:
Title: MEDICAL DEVICES HAVING ANTIMICROBIAL PROPERTIES AND METHODS OF MAKING AND USING
Abstract
Disposable medical devices having antimicrobial properties, systems incorporating such devices, and methods of making and using such devices are disclosed. Medical devices of the present invention, such as valves, injection sites, stopcocks, manifolds, dead-enders, movable and resilient plug bodies of the type used as the septums in sample site devices, et.c., include a housing (12) having a fluid path (14) therein and at least one port (15) for coupling to a source of fluid. The device further includes an associated access control member (16) which communicates with the fluid path of the housing (12) to selectively control access thereto. The access control member may preferably comprise a synthetic resin material and an antimicrobial agent molded therein.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

1.  Independent claim 1 is drawn to a method of forming a medical device featuring a female luer fitting and second end opposite said first end, with a fluid pathway extended between said first and second ends, and further comprising a compression-fit anti-microbial insert within the fluid pathway having a tubular structure with a cylindrical bore (to allow fluid flow through the insert) wherein the insert comprises a flange in a transverse direction from one end of the bore (see Fig. 7A of the instant application), which is formed by the “inserting a tapered mandrel step” of independent claim 1.  Although Toomey teaches a medical device containing an antimicrobial insert, Toomey DOES NOT TEACH a “partially tapered inner surface,” whereby of the instant claims is distinguishable.

Conclusion
Claims 1-4 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611